[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Upon the evidence presented the court finds probable cause that defendant Simon DelBuono fraudulently transferred on January 10, 1990 his interest in real property known as 73 Pole Hill Road, Bethany. This transfer was made by said defendant, through a strawman, to his wife, defendant Barbara DelBuono. At the time of the transfer, the transferee was told by her husband that his business was not going well and that it would be better that the properties be in her name. Said transfer was made for no consideration, with actual intent by the husband to defraud creditors and with knowledge by his wife of this intent. Wilcox v. Johnson, 127 Conn. 539, 541-542; Rocklen, Inc. v. Radulesco,10 Conn. App. 271, 277-279; Molitor v. Molitor, 184 Conn. 530,535-536.
RONALD J. FRACASSE, JUDGE CT Page 771